 

 [image001.jpg]

 



  

May 16, 2013

 

 

 

Sagard Capital Partners, L.P.

325 Greenwich Avenue

Greenwich, Connecticut 06830

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is written to confirm certain arrangements
between Hudson Global, Inc. (the “Company”) and Sagard Capital Partners, L.P.
(“Sagard”).

 

In exchange for good and valuable consideration, the Company and Sagard agree as
follows:

 

1. Effective from and after the date hereof (the “Effective Date”), the Company
hereby affirms that Dan Friedberg will be invited to attend meetings of the
Board of Directors of the Company (the “Board of Directors” or the “Board”) and
each committee of the foregoing as a non-voting guest (“Guest”).

 

2. The Guest shall be entitled to receive notice of and have the right to attend
any and all meetings of the Board of Directors and each committee of the
foregoing in a non-voting guest capacity. The Company shall provide the Guest
with copies of all notices, minutes, consents and other materials in connection
therewith at the same time as such materials are distributed to members of the
Board of Directors and each committee of the foregoing; provided, that the
Company, the Board of Directors and each committee of the foregoing shall have
the right to withhold any information and to exclude the Guest from any meeting
or portion thereof (A) if doing so is, in the opinion of counsel to the Company,
advisable or necessary to protect the attorney-client privilege between the
Company and counsel, and (B) the Board of Directors, the Chairman or the Lead
Director of the Company determines, in good faith, that the Guest’s receipt of
minutes, notices, consents, and other materials or attendance at all or part of
any meeting is inappropriate. As to each meeting held outside New York, New York
which is attended by the Guest pursuant to this Letter Agreement, the Company
will reimburse the Guest for all expenses incurred by the Guest in attending and
participating in such meeting in accordance with the written procedures and
requirements applied by the Company to the reimbursement of expenses incurred by
non-employee directors in connection with attending and participating in such
meetings.

 

3. The Company may require the Guest to agree in writing to be bound by the
confidentiality terms on Annex I hereto. Furthermore, from and after the date of
this Letter Agreement, Guest also hereby agrees to the terms and conditions set
forth on Annex I hereto. The Company shall enter into an indemnification
agreement in favor of the Guest in a manner no less favorable to such Guest than
any indemnification arrangements for the benefit of members of the Board of
Directors.

 



Page 1

 

 

4. For the avoidance of doubt, although the Guest may speak and participate, the
Guest shall have no right to vote on any matters presented to the Board of
Directors or any committee of the foregoing. At no time shall the Guest hold
himself or herself to act as a spokesperson for the Board or as an agent of or
consultant to the Company or the Board, unless expressly authorized to do so by
the Board.

 

5. This Letter Agreement shall terminate on the first anniversary of the date
hereof, subject to paragraph 7.

 

6. The parties hereto agree that neither Sagard nor the Guest will assume any
fiduciary duty or other liability toward the Company or its stockholders by
virtue of the grant of guest rights to, or exercise of guest rights by, such
Guest as set forth in this Letter Agreement, except as provided in Annex I. The
Company hereby agrees to indemnify and hold harmless the Guest to the same
extent and in the same manner as the Company indemnifies its non-employee
members of the Board.

 

7. This Letter Agreement may be terminated by Sagard at any time in its sole
discretion and by the Company, in its sole discretion, after March 1, 2014. This
Letter Agreement may be amended, modified, extended or supplemented only by a
writing executed by each of the parties hereto (or their respective successors
and assigns).

 

8. The Company, on the one hand, and Sagard, on the other hand, each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Letter Agreement by it and that, in the event of any
breach or threatened breach hereof, (a) the non-breaching party will be entitled
to injunctive and other equitable relief, without proof of actual damages; (b)
the breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Letter Agreement, but will be in addition to all other remedies available at law
or in equity.

 

9. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, e-mail, or by overnight courier to the parties at the
addresses on the signature page hereto.

 

10. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York. The Company, on the one hand, and Sagard, on
the other hand, each (a) irrevocably and unconditionally consent to the personal
jurisdiction and venue of the courts located in City and County of New York or
in the United States District Court for the Southern District of New York; (b)
agree that it shall not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court; (c) agree that it shall
not bring any action relating to this Letter Agreement or otherwise in any court
other than the courts located in City and County of New York or in the United
States District Court for the Southern District of New York; and (d) irrevocably
waive the right to trial by jury.

 



Page 2

 

 

11. This Letter Agreement and the Annex hereto and the other agreements
explicitly referenced or contemplated herein constitute the only agreement
between the Company, on the one hand, and Sagard, on the other hand, with
respect to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Letter Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. No party hereto
may assign or otherwise transfer either this Letter Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other parties hereto. Any purported transfer without such consent shall be
void. No amendment, modification, supplement or waiver of any provision of this
Letter Agreement shall be effective unless it is in writing and signed by the
party or parties hereto affected thereby, and then only in the specific instance
and for the specific purpose stated therein. Any waiver by any party hereto of a
breach of any provision of this Letter Agreement shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Letter Agreement. The failure of a party hereto
to insist upon strict adherence to any term of this Letter Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Letter Agreement.

 

12. This Letter Agreement is solely for the benefit of the parties hereto and is
not enforceable by any other person.

 

Page 3

 

 

IN WITNESS WHEREOF, the parties have executed this Letter Agreement by and
through their duly authorized representatives as of the date first written
above.

 

Company:   Recipient:               HUDSON GLOBAL, INC.   SAGARD CAPITAL
PARTNERS, L.P.         By: Sagard Capital Partners GP, Inc.,         its general
partner                           By: /s/ Manuel Marquez   By:  /s/ Dan
Friedberg     Name: Manuel Marquez     Name: Dan Friedberg   Title: Chairman and
Chief Executive Officer   Title: Managing Partner            

 

Address for notices:   Address for notices:               10 South Wacker Drive,
Suite 2600   325 Greenwich Avenue   Chicago, Illinois 60606   Greenwich
Connecticut 06830   Fax: (312) 795-4299   Fax:  (203) 629-6721              
Attention: Latham Williams   Attention:   Dan Friedberg     SVP, Legal Affairs
and Administration     Managing Partner  

 



Page 4

 

 

Annex I

 

CONFIDENTIALITY TERMS

 

Effective as of the Effective Date:

 

1. All confidential information of the Company or its subsidiaries, regardless
of the form of communication (and including, without limitation, all Board
materials), furnished after the Effective Date to Guest or Sagard or (on its
behalf) to its Representatives, whether prepared by or on behalf of the Company,
including the portions of all documents prepared by Sagard or (on its behalf) by
any of its Representatives to the extent that they contain or reflect such
information, are referred to herein as “Confidential Information.”

 

Notwithstanding anything to the contrary herein, the term “Confidential
Information” does not include information:

 

(i) that is or becomes publicly available other than as a result of disclosure
by Sagard or its Representatives in violation of this Letter Agreement;

 

(ii) that was available to Sagard or its Representatives prior to its disclosure
under this Letter Agreement;

 

(iii) that is received from a third party not known by Sagard or its
Representatives to have violated an obligation of confidentiality to the Company
in disclosing such information; or

 

(iv) that is developed through the efforts of Sagard or its Representatives
without use of the Confidential Information.

 

The term “Representatives” means a person’s affiliates and its and their
respective directors, partners, members, managers, officers, agents, control
persons, employees, consultants and representatives (including actual and
potential attorneys, accountants, advisors, financing sources and, if
applicable, their respective advisors); provided that, for the avoidance of
doubt, the term “Representatives” does not include any person that would
otherwise fall within the definition of such term but has not been provided with
Confidential Information by or on behalf of Sagard hereunder.

 

2. Sagard agrees to keep the Confidential Information strictly confidential;
provided that Confidential Information may be disclosed to its Representatives
who need to know such information. Disclosure of Confidential Information by
Sagard or its Representatives may also be made with the Company’s prior consent.
Sagard further agrees to inform its Representatives that are provided with
Confidential Information by or on behalf of Sagard hereunder of the existence of
this Letter Agreement and to direct them to maintain the confidentiality of such
Confidential Information (unless disclosure would be permitted hereunder).
Sagard agrees to be responsible for breach of this Letter Agreement by such
Representatives other than any such Representative that has entered into its own
confidentiality agreement with the Company with respect to the Confidential
Information or has agreed to abide by the confidentiality restrictions set forth
in this Letter Agreement in an instrument naming the Company as a third party
beneficiary thereof.

 



Page 1

 

 

3. Notwithstanding anything to the contrary herein, if Sagard or any of its
Representatives is requested or required pursuant to or in connection with any
applicable law, rule, regulation or procedure of, under or before any
governmental authority or self-regulatory agency (including any deposition,
interrogatory, oral questioning, information or document request, subpoena,
court order, regulatory filing, civil investigative demand or other similar
process) to disclose Confidential Information, then such information may be
disclosed without violation of this Letter Agreement; provided that Sagard
agrees to notify the Company, to the extent reasonably practicable and legally
permitted under the circumstances, prior to such disclosure so that the Company
may, if it so chooses, seek a protective order or other appropriate remedy
protecting the confidentiality of the Confidential Information. If the Company
so requests in writing, Sagard will reasonably cooperate with the Company at the
Company’s expense to obtain such a protective order or other appropriate remedy
protecting the confidentiality of the Confidential Information.

 

4. Promptly following the written request of the Company, all Confidential
Information provided to Sagard or (on its behalf) to any of its Representatives
hereunder will be, at Sagard’s option, either returned to the Company or
destroyed; provided, however, that Sagard and its Representatives

 

(i) may each retain one copy of the Confidential Information for recordkeeping
or regulatory purposes and for the purpose of defending its rights and
obligations hereunder, and

 

(ii) will not be required to return or destroy any computer or other electronic
hardware or systems, to render any electronic data irrecoverable or to disable
any existing electronic data backup procedures.

 

5. Sagard acknowledges that this Letter Agreement does not contain any
representations or warranties, express or implied, regarding the accuracy or
completeness of the Confidential Information. The Company acknowledges that
private investment vehicles managed by certain of Sagard’s affiliates are
engaged in the purchase of debt and equity securities of numerous companies,
that they may now own or may in the future purchase or sell securities of the
Company or one or more of its affiliates, and that they may from time to time
possess information with respect to the Company or one or more of its
affiliates.

 

6. Sagard hereby acknowledges that it is aware, and that it will advise its
Representatives who receive any Confidential Information, that the United States
and certain foreign securities laws prohibit any person who has received from
certain persons any material, non-public information about an issuer from
purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 



Page 2

 

 

7. This Annex I will take effect on the Effective Date and will terminate one
year after the termination of this Letter Agreement. Notwithstanding anything to
the contrary herein, nothing in this Letter Agreement limits or applies in any
way to the activities of Sagard’s Representatives so long as the individuals
conducting such activities have not been provided with Confidential Information
by or on behalf of Sagard hereunder. For the avoidance of doubt, (i) nothing in
this Letter Agreement shall be deemed to bind any portfolio company or
investment of Sagard, unless such portfolio company or investment in turn
receives Confidential Information; and (ii) notwithstanding anything to the
contrary contained in this Letter Agreement, for all purposes of this letter
agreement, neither Power Corporation of Canada nor any person or entity which is
controlled (as defined in Rule 12b-2 under the 1934 Act) directly or indirectly
by Power Corporation of Canada (collectively, the “Power Entities”) shall be
deemed bound by this Letter Agreement or considered a Representative.

 

Page 3

